Citation Nr: 0309720	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  94-09 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife, and Dr. Raul Correa-Grau


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant served on active duty from November 1952 to 
October 1954.  He served one year and seven days of foreign 
and/or sea service, and he was awarded the Korean Service 
Medal.

The instant appeal arose from an October 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in San Juan, Puerto Rico, which denied a claim for 
service connection for PTSD.

In April 1996, the Board remanded this case.  In December 
2002, the Board deferred adjudication of the case pending 
additional development of the claim pursuant to 38 C.F.R. 
§ 19.9(a)(2).


REMAND

As indicated in the Introduction, the Board conducted 
additional development of the claim, pursuant to 38 C.F.R. 
§ 19.9(a)(2), in December 2002.  The development conducted by 
the Board has been completed and, pursuant to a recent 
decision by the Federal Circuit Court of Appeals, the case 
must be remanded to the RO for review of the evidence in the 
first instance.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  Thereafter, the RO should readjudicate 
the claim for service connection for PTSD.  
If the claim remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




